In an action to foreclose a mortgage upon real property in Nassau County, the defendant United States of America appeals, as limited by its briefs: (1) from a judgment of foreclosure and sale of the Supreme Court, Nassau County, entered July 18, I960 upon the Referee’s report, insofar as the judgment failed to direct that the lien for income taxes filed by the United States against the mortgagor is entitled to priority in payment over the real estate taxes which became liens after the Government’s lien, and insofar as the judgment directed that the property be *952sold “subject to * * * unpaid real estate taxes”; and (2) from the decision of said court rendered June 28, 1960, upon which the judgment was entered. Judgment, insofar as appealed from, affirmed, with $10 costs and disbursements, on the authority of Buffalo Sav. Bank v. Victory (11 N Y 2d 31). Appeal from decision dismissed; no appeal lies from a decision (Scavone v. De Lano, 15 A D 2d 949). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.